Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

No. 12-1883

                              JIN XIU CHEN,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Gregory Marotta and Law Office of Richard Tarzia on brief for
petitioner.
     John D. Williams, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Stuart F.
Delery, Principal Deputy Assistant Attorney General, and Russell J.
E. Verby, Senior Litigation Counsel, on brief for respondent.



                              June 28, 2013
            LYNCH, Chief Judge.       A Chinese national, Jin Xiu Chen,

petitions   for   review   of   the   denial   of   relief   of    asylum   and

withholding of removal, based on her claim that the three children

she gave birth to while overstaying in the U.S. mean that she has

an objectively reasonable fear that she would be sterilized against

her will upon return to China. This Court has already rejected, in

Zheng v. Mukasey, 546 F.3d 70, 73 (1st Cir. 2008), the basic

argument Chen makes -- that China enforces a blanket national

policy of forcibly sterilizing Chinese who return from abroad with

more than one child.       Zheng held that even if it was likely that

petitioner would face sanctions and penalties upon her return, that

was "insufficient to constitute persecution."           Id. at 72.

            Chen makes no claim of past persecution.              It is future

persecution she says she fears.         She must show that her fear of

future persecution is both subjectively genuine and objectively

reasonable. Vanchurina v. Holder, 619 F.3d 95, 99 (1st Cir. 2010).

            What was left open to Chen, given our Zheng decision, was

to show that, nonetheless, on the facts of her case,              she faces an

objectively reasonable fear of forced sterilizations on return from

local decisionmakers in Changle, in Fujian Province, China, because

of her children.

            The Immigration Judge (IJ) (who determined Chen was

credible) and Board of Immigration Appeals (BIA) found, in detailed

opinions denying relief, that she had failed to do so.                The BIA


                                      -2-
adopted and affirmed the IJ's decision and added to the reasoning.

So our review is of the whole of those two decisions.          Hussain v.

Holder, 576 F.3d 54, 57 (1st Cir. 2009).         The BIA did not reach the

IJ's decision that even if petitioner had met the criteria for

asylum, the IJ would still have denied relief as a matter of

discretion.    We have jurisdiction under 8 U.S.C. § 1252(a)(1).

           On judicial review, Chen's arguments are that we must

vacate and remand her case because (1) evidence compels the

conclusion that her well-founded fear of persecution is objectively

reasonable; (2) the agency committed errors by giving limited

weight to certain documents she filed; and (3) even assuming she

did not show she would be forcibly sterilized, the record compels

the conclusion that she would be forced to pay onerous fines and

that would amount to persecution.

           Under the substantial evidence standard, unless there is

an error of law (and there is none here) we may not reverse unless

the   record   would   compel   a   reasonable   factfinder   to   reach   a

different outcome.     Zhou Zheng v. Holder, 570 F.3d 438, 440 (1st

Cir. 2009).

           We deny the petition.

                                     I.

           Most of the key facts are undisputed and are taken from

the IJ's findings.      Petitioner entered the country on a limited

visitor's permit visa in 1999, at about age 23, having paid


                                     -3-
snakeheads to smuggle her in.     She deliberately overstayed and

concedes she is removable.

           In January 2003 she married a man who runs a restaurant

in New Hampshire.       She now has three children, born in this

country. Her specific claim of persecution was that as a returning

Chinese parent with more than one child, her home city or province

would require her to undergo forced sterilization, so that she had

a well-founded fear of persecution. See 8 U.S.C. § 1101(a)(42)(A).

After some procedural history not relevant here, an IJ in Boston

heard the matter on April 22, 2010.    At that hearing the parties

stipulated that: (1) Chen has three United States citizen children;

(2) if Chen had given birth to her children in China, and if Chen

and her family were in China, she would be in violation of the

family planning policy of China, which is enforced differently in

different provinces; (3) Chen would testify consistently with her

prior proceeding; and (4) Chen's fear of future persecution in

China on account of her three United States-born children was

subjectively genuine.

           Against that backdrop we describe the IJ's and BIA's

reasoning on those issues which lie at the heart of the case.

           The IJ found that the evidence did not establish that

Chen's fear of future sterilization was objectively reasonable.

The IJ found two State Department reports "highly probative" on two

points.   A 2009 Report stated that in China "the law prohibits the


                                -4-
use of physical coercion to compel persons to submit to abortion or

sterilization." A 2007 Report stated that for over a decade, there

had been no forced sterilizations or abortions in Fujian Province,

from which Chen had come. Rather, the report stated, only economic

penalties were leveled and failure to pay the fee would not result

in sterilization.         The second point established by the reports is

that persons in Chen's situation may not be subject to family

planning policies at all. The 2007 Report says U.S. officials were

aware of no policy mandating sterilization where at least one of

two children had been born abroad.               The BIA discussed and affirmed

these findings by the IJ.

             The   IJ     then    considered     and   rejected   the   additional

documents submitted by Chen.             The USCIS Report submitted in fact

contradicted       her    claim    of   forced    sterilization,    even      on   the

assumption that the family planning policy would be applied to her.

             As to most other documents she submitted, a number of

court decisions have already held that such documents or types of

documents are insufficient to establish petitioner's proposition:

that there are forced sterilizations of returnees to China who had

more than one child born in the United States.                See Zheng, 546 F.3d

at 72-73.      The Aird affidavit, which has been used in several

similar cases, has been consistently found to be less convincing

than   the   State       Department     Country    Reports.       See   id.   at    72

(collecting cases); In re J-W-S-, 24 I. & N. Dec. 185, 189-90 (BIA


                                          -5-
2007).   These Reports indicate that a returnee who has children

will be penalized upon return, if at all, only by fines or other

economic penalties.         The BIA so held.

             That leaves the individualized evidence: form village

committee certificates, letters from villagers, and statements from

family members.        The IJ found that the form village committee

certificates were not sufficiently reliable, and that they did not

establish Chen's point. That was because the Fujian Population and

Family Planning Commission has said that such village committees

have no authority to impose sanctions against returnees and that

their certificates are ineffective.                Beyond that, even those

certificates she submitted do not say she would be sterilized by

force.   The BIA supportably held that the forms were secured for

litigation purposes, and were unauthenticated, unsigned, and failed

to identify the authors, and therefore were insufficient.

             The IJ correctly found that the letters from family

members were of limited value, and did not establish Chen's burden.

They   had   limited    value,      even   apart   from   issues   of     hearsay,

unavailability of witnesses for cross-examination, and bias.                   See

Zheng,   546   F.3d    at    72    ("Absent   substantiation,      self    serving

affidavits from petitioner and her immediate family are of limited

evidentiary value.").             Further, none of the letters concerned

sterilization of an individual who had given birth in the United

States and returned.          The declarants simply were not similarly


                                        -6-
situated. And none of the declarations was sworn or accompanied by

an affidavit.       There was no abuse of discretion in the limited

weight the IJ gave to Chen's evidence.             See Pan v. Gonzales, 489
F.3d 80, 87 n.6 (1st Cir. 2007) ("[W]e defer to the factfinder's

reasonable choices from conflicting evidence.").

            Chen's attempt to avoid these conclusions by spinning an

argument based on China's nationality and citizenship laws was

reasonably rejected.        That argument, as the BIA said, does not

"verify her claim that returnees with children born in the United

States    are    necessarily    subjected    to   coercive    family   planning

practices."      The BIA noted evidence that children born abroad who

are not entered into household registrations are not counted

against    the    number   of   children    allowed   under   China's    family

planning law.

                This analysis disposes of the first two arguments in

Chen's petition.      Her third argument is a fall back or alternative

argument that even if only a money penalty would be enforced,

assuming Chen is subject to Chinese family planning policies at

all, that money penalty amounts to persecution.               Both the IJ and

the BIA supportably rejected this claim.

            As the IJ found and the BIA noted, Chen did not testify

that she would be unable to pay the penalty she alleged would be

levied.    Indeed, she did not say she was unable to pay the fine,

she said she was unwilling to do so.                  Further, she did not


                                      -7-
challenge that finding to the BIA.    She did not show that she had

a well-founded fear of economic persecution.

          The failure of her claim for asylum dooms her withholding

of removal claim, which fails as well.    Zhou Zheng, 570 F.3d at

443.

          This is now the third time we have rejected asylum claims

of this sort.   See id. at 443; Zheng, 546 F.3d at 73.   Once again

we reject these claims, and deny Chen's petition.

          So ordered.




                                -8-